Case: 15-30165      Document: 00513536663         Page: 1    Date Filed: 06/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 15-30165                                 FILED
                                                                                June 7, 2016
                                                                              Lyle W. Cayce
JOSEPH J. WILTZ, JR.,                                                              Clerk

              Plaintiff - Appellant

v.

MAYA WELCH; STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY,

              Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-420


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       In this diversity action arising out of an automobile collision, Plaintiff–
Appellant Joseph Wiltz appeals the district court’s denial of his motion for a
new trial or, in the alternative, to amend judgment against Maya Welch and
State Farm Mutual Automobile Insurance Co. (collectively “Defendants”). For
the following reasons, we AFFIRM.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30165     Document: 00513536663     Page: 2   Date Filed: 06/07/2016



                                  No. 15-30165
                                       I.
      Welch rear-ended Wiltz’s car in stop-and-go traffic. Wiltz then sued
Welch and her insurance company, State Farm, in Louisiana state court. Wiltz
claimed that he was injured in the accident and sought damages for pain and
suffering, lost wages, past and future medical expenses, and loss of enjoyment
of life. Defendants removed the case to federal court based on diversity, and
the case proceeded to a jury trial.
      Defendants admitted that Welch was at fault for the car accident. The
focus of the trial was whether her negligence caused any of the injuries that
Wiltz was claiming. During trial, it was revealed that Wiltz was a serial
plaintiff with pre-existing injuries who had failed to disclose his full medical
history to the doctors treating him. His medical history included an accident
in 2011 where he injured his neck, back, and shoulders; a 2005 accident where
he injured his neck; a work related incident in 1997 where he hurt his lower
back; and an accident in 1991 where he injured his back. Wiltz failed to disclose
any of these previous accidents to one of his treating doctors and even told him
that he had never before experienced back or neck pain. Wiltz also answered
discovery untruthfully and incompletely, and could not recall a great deal of
the information unfavorable to his case, needing to be reminded of such
information on cross-examination. Nevertheless, the jury returned a verdict in
Wiltz’s favor. The jury compensated Wiltz for his past medical expenses, but
denied any general damages for pain and suffering, as well as any other special
damages for lost income or future medical expenses.
      Wiltz filed a motion for new trial or, in the alternative, amendment of
judgment, contending that the jury’s verdict—awarding special damages for
past medical expenses, but refusing to award any general damages—was
inconsistent under Louisiana law, thus amounting to an abuse of discretion on
the jury’s part. The district court denied Wiltz’s motion. It found that the jury
                                       2
    Case: 15-30165    Document: 00513536663     Page: 3   Date Filed: 06/07/2016



                                 No. 15-30165
could have reasonably concluded that Wiltz proved that he was entitled to
recover past medical costs, but that he did not prove that he endured any
compensable pain and suffering. Wiltz appealed.
                                       II.
A. Motion for New Trial
      Wiltz argues that the district court erred in denying his motion for a new
trial because the jury’s verdict awarding him past medical expenses but no
general damages is contrary to Louisiana law.
      A motion for a new trial based on an inadequate or inconsistent jury
award is governed by Louisiana state law in this diversity action. See Fair v.
Allen, 669 F.3d 601, 604 (5th Cir. 2012) (citing Gasperini v. Ctr. for
Humanities, Inc., 518 U.S. 415, 419 (1996)). Under the Louisiana Code of Civil
Procedure, a party is entitled to a new trial “when the verdict or judgment
appears clearly contrary to the law and [the] evidence.” Davis v. Wal-Mart
Stores, Inc., 2000-0445, p. 9 (La. 11/28/00), 774 So. 2d 84, 92 (citing La. Code
Civ. P. art. 1972(1)). “When granting a new trial, the court can evaluate the
evidence, draw it’s [sic] own inferences and conclusions, and determine
whether the jury erred in giving too much credence to an unreliable witness.
Yet, Louisiana courts still accord jury verdicts great deference.” Fair, 669 F.3d
at 605 (internal quotation marks and citations omitted). “The assessment of
‘quantum’ or the appropriate amount of damages, by a . . . jury is a
determination of fact, [and is] entitled to great deference on review.”
Wainwright v. Fontenot, 2000-0492, p. 6 (La. 10/17/00), 774 So. 2d 70, 74. “[T]he
jury’s verdict should not be set aside if it is supportable by any fair
interpretation of the evidence.” Davis, 774 So. 2d at 93 (quoting Gibson v.
Bossier City Gen. Hosp., 594 So. 2d 1332, 1336 (La. App. 2 Cir. 1991)).
      The Louisiana Supreme Court has recognized that “a jury verdict
awarding medical expenses but simultaneously denying damages for pain and
                                       3
    Case: 15-30165     Document: 00513536663      Page: 4   Date Filed: 06/07/2016



                                  No. 15-30165
suffering will most often be inconsistent in light of the record.” Wainwright,
774 So. 2d at 75. But “a verdict awarding medical expenses yet denying general
damages is not per se invalid.” Id. at 76 (noting that courts of many states
“generally have rejected the factfinder’s determination as to damages only
where the failure to award general damages is factually inconsistent with a
reasonable reading of the record, giving due deference to the jury’s findings of
fact.”). “[U]nder certain circumstances the evidence of record supports both an
award of medical expenses and a concurrent denial of general damages.
Effectively, then, the ultimate question has been whether the factfinder made
inconsistent awards and thus abused its discretion.” Id. at 75.
      Numerous Louisiana court decisions have held that a jury’s award of
medical expenses and denial of general damages for pain and suffering were
inconsistent in light of the record. See e.g., Robinson v. Gen. Motors Corp., 328
So. 2d 751, 752 (La. App. 4 Cir. 1976) (finding award of medical expenses but
no damages for pain and suffering improper where plaintiffs’ objective physical
injuries included a broken nose, bruised chest, bruised leg, a visible bump, and
rib separation); Charles v. Cecil Chatman Plumbing and Heating Co., 96-299,
p. 3 (La. App. 3 Cir. 10/23/96), 686 So. 2d 43, 45 (finding award of medical
expenses but no damages for pain and suffering improper where plaintiff had
a cervical and lumbar strain); see also Wainwright, 774 So. 2d at 75 (explaining
that these cases are not examples of a bright line rule but of a court correcting
jury verdicts that were illogical and inconsistent). But Louisiana courts have
also found a jury’s award of medical expenses and denial of general damages
consistent in light of certain records. See e.g., Wainwright, 774 So. 2d at 77-78
(affirming jury’s award of medical expenses without general damages because
the medical expenses were incurred for precautionary purposes); Coleman v.
U.S. Fire Ins. Co., 571 So. 2d 213, 215-16 (La. App. 3 Cir. 1990) (affirming jury’s
award of special damages without general damages because the jury could
                                        4
    Case: 15-30165     Document: 00513536663      Page: 5   Date Filed: 06/07/2016



                                   No. 15-30165
have reasonably found that plaintiff did not suffer any injuries from the fender
bender but was justified in getting a medical checkup after the accident);
Olivier v. Sears Roebuck & Co., 499 So. 2d 1058, 1064 (La. App. 3 Cir. 1986)
(affirming jury’s award of medical expenses without general damages because
the evidence—including plaintiff’s lack of objective symptoms—supported a
jury finding that the plaintiff did not sustain any new injuries or aggravation
of pre-existing injuries as a result of the accident).
      In our view, the demarcation line for these cases is whether the plaintiff
has proven objective injuries that require medical care. If a plaintiff establishes
objective injuries, then a jury’s failure to award damages for pain and suffering
is an abuse of discretion. But if a plaintiff fails to prove objective injuries and
instead incurs medical expenses for evaluative or precautionary purposes, then
a jury’s award of special damages but no general damages is not an abuse of
discretion. Wiltz’s case falls into the latter category.
      We find that the jury did not abuse its discretion by failing to award
Wiltz general damages because there was insufficient evidence to conclude
that his collision with Welch resulted in compensable pain and suffering and
that his medical care was something more than evaluative or precautionary in
nature. Considering the testimony and exhibits introduced at trial,
particularly Wiltz’s own testimony and the testimony of the doctors, Wiltz did
not prove that he suffered from objective physical injuries as a result of the
accident. Wiltz saw several doctors following the accident. But merely seeking
medical care, without more, does not establish that he suffered from objective
injuries warranting an award of damages for pain and suffering. Accordingly,
the jury’s award of past medical expenses without an award for pain and
suffering is not inconsistent or illogical.
      Wiltz argues that this court should follow its decision in Matheny v.
Chavez, 593 F. App’x 306 (5th Cir. 2014). But Matheny is distinguishable from
                                         5
    Case: 15-30165     Document: 00513536663     Page: 6   Date Filed: 06/07/2016



                                  No. 15-30165
the facts here. In that case, a tractor-trailer collided with a truck in which the
plaintiff was a passenger. The plaintiff awoke from the collision “dazed and
covered in blood,” and after being taken by an ambulance to a nearby hospital,
a CT scan revealed that the plaintiff had a nasal fracture. Id. at 307-08. The
plaintiff continued to experience pain in his neck and face, and he received a
number of surgical procedures in the months following the collision. The
defendants argued that plaintiff’s post-collision symptoms were attributable to
injuries he sustained prior to the accident. Id. at 308. The jury found that the
plaintiff was injured as a result of the accident and that the defendants were
100% at fault. The jury awarded the plaintiff past medical expenses and past
lost wages but no damages for pain and suffering. Id. The plaintiff’s motion for
a new trial was denied. Id. at 309.
      On appeal, this Circuit reversed the district court’s denial, finding that
the jury abused its discretion by awarding the plaintiff past medical expenses
and past lost wages but no damages for pain and suffering. Id. at 310. The
court noted that “even if Defendants are correct that the jury believed that
[plaintiff’s] post-collision neck and back symptoms were attributable to [his]
preexisting injuries,” the jury “nevertheless determined that the collision
resulted in an objective injury that necessitated medical care and time off from
work. Under Louisiana law, the failure to award damages for past pain and
suffering in this circumstance constitutes an abuse of discretion.” Id.
      Wiltz’s reliance on Matheny is misplaced because the plaintiff in
Matheny had objective physical injuries requiring medical care. Unlike
Matheny, Wiltz did not prove that his accident resulted in objective physical
injuries requiring medical care. Because the jury’s verdict is consistent with
Louisiana law, we find that the district court properly denied Wiltz’s motion
for new trial.


                                        6
    Case: 15-30165    Document: 00513536663      Page: 7    Date Filed: 06/07/2016



                                  No. 15-30165
B. Motion to Amend Judgment
      Wiltz argues, in the alternative, that the district court erred by failing to
grant his motion to amend the judgment to award additional damages. This
argument is meritless.
      It is well established that a federal court cannot unilaterally increase the
damages awarded by a jury. See Dimick v. Schiedt, 293 U.S. 474, 486-88 (1935);
Silverman v. Travelers Ins. Co., 277 F.2d 257, 260 (5th Cir. 1960); see also
Jones v. Bratton, 39 F.3d 320, at *2 (5th Cir. 1994) (per curiam) (“On appeal,
[appellant] has requested additur. We are bound by authority that the Seventh
Amendment prohibits a federal court from using additur to increase damages
awarded by the jury.”). Courts have recognized a limited exception to this
prohibition, “where the jury has properly determined liability and there is no
valid dispute as to the amount of damages.” Roman v. Western Mfg., Inc., 691
F.3d 686, 702 (5th Cir. 2012). But this exception does not apply here.
Accordingly, Wiltz’s motion to amend the judgment was properly denied.
                                CONCLUSION
     For the foregoing reasons, we AFFIRM the district court’s decision.




                                        7